Citation Nr: 9916823	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  92-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claims folder was assigned in the past to a former Board 
employee who has been convicted of tampering with veteran's 
claims folders.  After careful scrutiny, it does not appear 
that any documents contained in the claims file have been 
altered or removed.  As there is no evidence of any 
compromise of the integrity of the record on appeal, the case 
may properly be considered by the Board.  


REMAND

In his March 1999 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
service connection for residuals of a head injury.  
Appropriate action by the RO is required.  Further, the 
veteran has alleged that his seizure disorder is due to a 
head injury sustained in service.  The Board finds that this 
issue is inextricably intertwined with the certified issue of 
entitlement to service connection for a seizure disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) has held that to prevent piecemeal 
litigation the Board must simultaneously adjudicate an issue 
not developed for appellate consideration which is 
inextricably intertwined with an issue that is developed if 
the undeveloped issue could have a "significant impact" upon 
the other claim.  Harris v. Derwinski,  1 Vet.App. 180,183 
(1991).

A review of the record reveals that this case was before the 
Board in March 1993, at which time it was remanded to the RO 
to obtain additional medical records and to conduct a VA 
examination.  The remand also directed that the RO request 
the veteran to advise as to the type of personal hearing he 
wished to have.  In March 1993, the RO sent the veteran a 
letter requesting that he advise as to the type of personal 
hearing he wished and to provide the names and addresses of 
health care providers.  Completed VA Forms 21-4142, 
Authorization for the Release of Information, were received 
from the veteran in April 1993, and medical records were 
subsequently received from the health care providers 
identified.  In December 1993, a letter was sent to the 
veteran advising him that arrangements were being made for 
his physical examination; however, the letter was returned as 
undeliverable.  An April 1994 VA Report of Contact reflects 
that attempts to obtain the veteran's current address from 
his representative and AT&T were unsuccessful.  An August 
1994 letter requesting that the veteran advise as to the type 
of personal hearing he wished was also returned as 
undeliverable.  In October 1994, the veteran's representative 
again advised that they no longer had a file on the veteran.  
See October 1994 Report of Contact.  

No record of a new address has been received by the RO or the 
Board.  The duty to assist is not a one-way street, and the 
veteran bears some responsibility for providing information 
to complete the record, including timely notice of a change 
of address.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  
Inasmuch as the RO and the veteran's representative have been 
unable to contact the veteran, the Board is of the opinion 
that any further attempts to develop the record, including 
the scheduling of VA examinations, would be futile.  
Accordingly, the Board finds that the RO should adjudicate 
the claim of entitlement to service connection for residuals 
of a head injury without regard to further development.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should adjudicate the veteran's 
claim of entitlement to service 
connection for residuals of a head injury 
and readjudicate his claim of entitlement 
to service connection for a seizure 
disorder.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










